                                                                                      JS-6
               1
               2
               3
               4
               5
               6
               7
               8                        UNITED STATES DISTRICT COURT
               9                   CENTRAL DISTRICT OF CALIFORNIA
               10
               11 BRIAN ARMSTRONG,                        CASE NO. CV 19-9587-GW-JPRx
               12          Plaintiff,                     ORDER
               13     v.                                  (Federal Question Jurisdiction 28
                                                          U.S.C. §§ 1331, 1441)
               14 WB STUDIO ENTERPRISES, INC.;
                  WARNER BROS. ENTERTAINMENT              (Removed from LASC Case No.
               15 INC.; WARNER MEDIA LLC;                 19STCV35754)
                  CHUCK LORRE PRODUCTIONS,
               16 INC.; and DOES 1 through 20,
                  inclusive,                              [Filed Concurrently with Joint
               17                                         Stipulation to Dismissal Without
                             Defendants.                  Prejudice]
               18
                                                          Filed: October 7, 2019
               19                                         Removed: November 11, 2019
                                                          FAC Filed: March 19, 2020
               20                                         Trial Date: January 11, 2022
               21
               22
               23
               24
               25
               26
               27
  Mitchell     28
Silberberg &
 Knupp LLP
                                                      1
                                               [PROPOSED] ORDER
                1                                       ORDER
                2        Having considered the Stipulation of Plaintiff BRIAN ARMSTRONG
                3 (“Plaintiff”) and Defendants WB STUDIO ENTERPRISES, INC.; WARNER
                4 BROS. ENTERTAINMENT INC.; WARNER MEDIA LLC; CHUCK LORRE
                5 PRODUCTIONS, INC. (collectively, “Defendants”) to dismiss all claims in this
                6 action without prejudice, the Court hereby orders as follows:
                7        Pursuant to Rules 41(a)(ii) of the Federal Rules of Civil Procedure, the
                8 claims and causes of actions by Plaintiff against Defendants are dismissed without
                9 prejudice, with each party to bear its own costs and attorney’s fees.
               10        IT IS SO ORDERED.
               11
               12 Dated: September 21, 2021
                                                                Honorable George H. Wu
               13                                               United States District Judge
               14
               15
               16
               17
               18
               19
               20
               21
               22
               23
               24
               25
               26
               27
  Mitchell     28
Silberberg &
 Knupp LLP
                                                            2
                                                    [PROPOSED] ORDER
